DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 3, 4, 6, 11, 12, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because of an informality. It is suggested that Applicant amend the abstract as follows:
-- The present disclosure is directed to automated generation and management of update estimates relative to application of an update to a computing device. One or more updates  to be applied to a computing device are identified. A trained artificial intelligence (AI) model is applied that is adapted to generate an update estimate predicting an amount of time that is required to apply an update to the computing device. An update estimate is generated based on a contextual analysis that evaluates one or more of: parameters associated with the update; device characteristics of the computing device to be updated; a state of current user activity on the computing device; historical predictions relating to prior update estimates for one or more computing devices (e.g., that comprise the computing device); or a combination thereof. A notification of the update estimate is then automatically generated and caused to be rendered. --
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims are objected to because of antecedence issues. It is suggested Applicants amend the claims as follows:	
-- 2. The computer-implemented method of claim 1, wherein the parameters associated with the update, that are evaluated  in the contextual analysis, comprise: a type of the update and a size of the update. --
-- 3. The computer-implemented method of claim 1, wherein the device characteristics, that are evaluated  in the contextual analysis, comprise device parameters indicating: a type of hard drive installed in the computing device; an age of the hard drive installed in the computing device; specifications associated with random access memory (RAM) installed in the computing device, and specifications associated with a processor installed in the computing device. --
-- 4. The computer-implemented method of claim 1, wherein the state of current user activity on the computing device, that is evaluated  in the contextual analysis, comprises user activity parameters indicating: applications and/or services currently executing on the computing device; and geographical identification of a location of the computing device. --
-- 10. The system of claim 9, wherein the parameters associated with the update, that are evaluated  in the contextual analysis, comprise: a type of the update and a size of the update. --
-- 11. The system of claim 9, wherein the device characteristics, that are evaluated  in the contextual analysis, comprise device parameters indicating: a type of hard drive installed in the computing device; an age of the hard drive installed in the computing device; specifications associated with random access memory (RAM) installed in the computing device, and specifications associated with a processor installed in the computing device. --
-- 12. The system of claim 9, wherein the state of current user activity on the computing device, that is evaluated  in the contextual analysis, comprises user activity parameters indicating: applications and/or services currently executing on the computing device; and geographical identification of a location of the computing device. --
-- 19. The computer-implemented method of claim 17, wherein the parameters associated with the update, that are evaluated  in the contextual analysis, comprise:
a type of the update and a size of the update, 
wherein the device characteristics, that are evaluated  in the contextual analysis, comprise device parameters indicating:
a type of hard drive installed in the computing device, an age of the hard drive installed in the computing device, specifications associated with random access memory (RAM) installed in the computing device, and specifications associated with a processor installed in the computing device, and wherein the state of current user activity on the computing device, that is evaluated in the contextual analysis, comprises user activity parameters indicating: 
applications and/or services currently executing on the computing device, and 
geographical identification of a location of the computing device. --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210004000 A1 - hereinafter "Kalaskar".

With respect to claim 1, Kalaskar teaches,
A computer-implemented method comprising:
identifying an update to be applied to a computing device; applying a trained artificial intelligence (AI) model that is adapted to generate an update estimate predicting an amount of time that is required to apply the update on the computing device, - "After sufficient amounts of information have been collected over a sufficient period of time, the host management service 116 can use various machine learning techniques to generated estimates for how long it would take to perform a given update to a software component or application installed on the host machine 106, such as the hypervisor 146." [0031]; wherein the update estimate is generated based on a contextual analysis that evaluates: parameters associated with the update, - "A number of factors can influence the amount time required to update the software component, such as the size of the update (parameter), the number of files being updated (parameter), modified, or replaced, and the speed of the processor, network connection, and local storage of the host machine 106. Accordingly, the host management service 116 can use various machine learning approaches to analyze the update history 136 of host records 126 for similar host machines 106 to predict how long an update may take. For instance, the host management service 116 can search for host records 129 of host machines 106 where the update history 136 indicates that the update has already been performed." [0045] "....the size or number of any files that were modified...can be reported by the host machine 106 to the host management service 116 and recorded as an entry in the update history 136 for the host machine 106." [0020]; device characteristics of the computing device, - "Subsequently, an administrative user can submit a request to the host management service 116 for a prediction or estimate of how long of a maintenance window would be required to perform an update to software (e.g., the hypervisor 146) installed on a specified host machine 106. The request for the estimate can include information such as an anticipated, preferred, or expected date and time for the maintenance window to begin. In response to the request, the host management service 116 can utilize machine learning techniques to estimate how long of a maintenance window would be required based on the utilization history 139 the host machine 106 or similar host machines 106 at similar times, the update history 136 for the same or similar types of updates performed on the host machine 106 or similar host machines 106, and the available host resources 133 (device characteristics) of the host machine 106 or similar host machines 106." [0032]; and a state of current user activity on the computing device; - "Subsequently, an administrative user can submit a request to the host management service 116 for a prediction or estimate of how long of a maintenance window would be required to perform an update to software (e.g., the hypervisor 146) installed on a specified host machine 106. The request for the estimate can include information such as an anticipated, preferred, or expected date and time for the maintenance window to begin. In response to the request, the host management service 116 can utilize machine learning techniques to estimate how long of a maintenance window would be required based on the utilization history 139 the host machine 10..." [0032]. "The utilization history 139 can reflect the amount and type of computing resources of the host machine 106 that have been consumed on a historic basis. For example, at periodic intervals (e.g., every minute, every five minutes, every fifteen minutes, every thirty minutes, every hour, etc.), the host machine 106 may report the current resource usage of the host machine 106 to the host management service 116." [0021]
generating a notification that comprises the update estimate; and causing the notification to be rendered for the computing device. - "FIG. 3 depicts an example of a user interface 300 generated by the management console 119 in some implementations. As illustrated, an estimated total time 303 to perform an update at a user specified time (e.g., user specified date, day of the way, or date/day and time) is provided." [0050]; Fig. 3

With respect to claims 2 and 10, Kalaskar teaches,
wherein the parameters associated with the update, that are analyzed in the contextual analysis, comprise: a type of the update and a size of the update. - "A number of factors can influence the amount time required to update the software component, such as the size of the update (parameter), the number of files being updated (parameter), modified, or replaced, and the speed of the processor, network connection, and local storage of the host machine 106. Accordingly, the host management service 116 can use various machine learning approaches to analyze the update history 136 of host records 126 for similar host machines 106 to predict how long an update may take. For instance, the host management service 116 can search for host records 129 of host machines 106 where the update history 136 indicates that the update has already been performed." [0045] "....the size or number of any files that were modified...can be reported by the host machine 106 to the host management service 116 and recorded as an entry in the update history 136 for the host machine 106." [0020]. "In response to the request, the host management service 116 can utilize machine learning techniques to estimate how long of a maintenance window would be required based on the utilization history 139 the host machine 106 or similar host machines 106 at similar times, the update history 136 for the same or similar types of updates performed on the host machine 106 or similar host machines 106, and the available host resources 133 of the host machine 106 or similar host machines 106." [0032]

With respect to claims 5 and 13, Kalaskar teaches,
wherein the contextual analysis, used to generate the update estimate, further evaluates: historical predictions relating to prior update estimates for one or more computing devices that comprise the computing device. - "Accordingly, the host management service 116 can use various machine learning approaches to analyze the update history 136 of host records 126 for similar host machines 106 to predict how long an update may take. For instance, the host management service 116 can search for host records 129 of host machines 106 where the update history 136 indicates that the update has already been performed. The host management service 116 can then identify in each update history 136 the amount of time spent on the update (e.g., historic update times) to calculate an average time or weighted average time as an estimate for the time required to perform the update on the host machine 106." [0045]

With respect to claims 7, 15 and 20, Kalaskar teaches,
generating a data insight providing a content indicating a rationale supporting the update estimate including parameters that were used to generate a prediction indicating the amount of time that is required to apply the update on the computing device; and transmitting the data insight to the computing device for rendering. - "FIG. 3 depicts an example of a user interface 300 generated by the management console 119 in some implementations. As illustrated, an estimated total time 303 to perform an update at a user specified time (e.g., user specified date, day of the way, or date/day and time) is provided. In some implementations, the estimated total time 303 can be presented as a time range. The time range may be the result of using different weighting factors (parameters) estimate a least and greatest amount of time required to perform an update. In addition, an individual update time 306 is presented for each host machine 106. Using the presented information, an administrative user can then decide whether to schedule the maintenance window at the previously specified time." [0050]; Fig. 3

With respect to claims 8 and 16, Kalaskar teaches,
detecting a change to the state of current user activity of the computing device; generating, using the trained AI model, a second update estimate; and transmitting the second update estimate to the computing device. - "After sufficient amounts of information have been collected over a sufficient period of time, the host management service 116 can use various machine learning techniques to generated estimates for how long it would take to perform a given update to a software component or application installed on the host machine 106, such as the hypervisor 146. As the resource utilization (e.g., processor utilization, memory utilization, network bandwidth utilization, etc.) continues to vary over time, these changes may be taken into account by the host management service 116 to update the appropriate machine learning model." [0031] "FIG. 3 depicts an example of a user interface 300 generated by the management console 119 in some implementations. As illustrated, an estimated total time 303 to perform an update at a user specified time (e.g., user specified date, day of the way, or date/day and time) is provided." [0050]; Fig. 3

With respect to claim 9, Kalaskar teaches,
A system comprising: at least one processor; and a memory, operatively connected with the at least one processor, storing computer-executable instructions that, when executed by the at least one processor, causes the at least one processor to execute a method that comprises: - [0051-0052]
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 17, Kalaskar teaches,
A computer-implemented method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210004000 A1 - hereinafter "Kalaskar", in view of US 20170060385 A1 - hereinafter "Goldsmith".

With respect to claim 17, Kalaskar does not explicitly teach,
propagating the notification to another computing device registered to a user account associated with a user of the computing device.
However, in the analogous field of notifications, Goldsmith teaches:
"A system and method is disclosed for transferring notifications between multiple computing devices. A notification is provided for display at a first computing device associated with a user account. An indication is received of a user gesture for moving the notification to a second computing device associated with the user account, the second computing device being remote from the first computing device. In response to the indication, the notification is provided to the second computing device for display at the second computing device and removed from the first computing device so that the notification is no longer displayed at the first computing device." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kalaskar with Goldsmith's teachings because doing so would provide Kalaskar's system with the ability to facilitate the transfer of notification messages between computing device associated with a user account, as suggested by Goldsmith (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example,
US 20220164645 A1 is cited for teaching:

[0021] Additionally, updates may take a considerable amount of time to complete, which may involve downtime of the software. The factors relating to the amount of time required to update the software include, for example, the severity of a vulnerability, number of updates, type of system, size of the patch, and the like. For example, the security updates can include severity scores of the vulnerabilities the updates address. These severity scores can be in accordance with the common vulnerability scoring system and can assist clients in prioritizing patches. The vulnerabilities with a high severity score may require almost immediate action, which can result in the downtime of the system.

[0046] The installation machine learning model 150 is a component of the automated security updates system 100 configured to predict a time period to install a patch onto a system environment. A patch converted into a test sample can be analyzed by the installation machine learning model 150, which can output the time necessary to install and implement the patch.
(emphasis added)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192